 1
     MICHAEL R. MUSHKIN, ESQ.
 2   Nevada Bar No. 2421
     L. JOE COPPEDGE, ESQ.
 3   Nevada Bar No. 4954
     MUSHKIN CICA COPPEDGE
 4
     4495 S. Pecos Road
 5   Las Vegas, NV 89121
     Telephone: 702-454-3333
 6   Facsimile: 702-386-4979
 7   michael@mccnvlaw.com
     jcoppedge@mccnvlaw.com
 8
     Attorneys for Plaintiff,
 9   Brian Hebert
10
                                  UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF NEVADA
12
13    BRIAN HEBERT,
                                                        Case No.: 2:17-cv-01536-KJD-DJA
14           Plaintiff,
15    vs.
16
      THE LITIGATION DOCUMENT GROUP,
17    INC., a Domestic Corporation; CRAIG
      RENARD, an individual; DOES I through
18
      X, inclusive; ROE CORPORATIONS I
19    through X, inclusive,

20           Defendants.
21                        STIPULATION FOR DISMISSAL WITH PREJUDICE
                                    OF PLAINTIFF’S CLAIMS
22
23          Pursuant to an agreement reached between Plaintiff, Brian Hebert, by and through his
24   counsel, L. Joe Coppedge of the law firm of Mushkin & Coppedge, and Defendants, The
25   Litigation Document Group, Inc. and Craig Renard, by and through their counsel, Leah E.
26   Martin and Chris Huang of Leah Martin Law, the Parties hereby stipulate that:
27          1.         The Plaintiff’s Claims be dismissed with prejudice, each party to bear its own
28   costs and fees.


                                              Page 1 of 2
      October
      ________
9th
